ORDER
Charles Freeman, on behalf of Zacarías Moussaoui, seeks rehearing and rehearing en banc of our order dated July 25, 2002, denying the issuance of extraordinary writs of mandamus, prohibition, and injunction, claiming that extraordinary writs should issue to direct Judge Brinkema to allow Moussaoui unfettered access to meet and consult with Freeman.
This Court lacks jurisdiction to hear Freeman’s and Moussaoui’s petitions for extraordinary writs because the district court’s order denying Moussaoui access to Freeman is reviewable on appeal if there is a conviction. Thus, Freeman and Moussaoui have not demonstrated that there are no other adequate means to attain the relief they desire.
For the reasons set forth, this court denies Freeman’s petition for rehearing. No member of the court having requested a poll on the petition for rehearing en banc, it is denied.
Entered at the direction of Judge Wilkins with the concurrences of Judge Williams and Judge Gregory.